Citation Nr: 1122288	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  96-44 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a movement disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1948 to August 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a September 1995 rating decision, the RO confirmed and continued a 20 percent evaluation for a single disability, captioned at that time as duodenal ulcer with anxiety.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in May 1997.  A transcript of this hearing has been associated with the Veteran's claims file.

By a DRO rating decision dated in December 1997, the Veteran was assigned separate evaluations for his gastrointestinal and psychiatric components.  It was stated that a combined rating of 20 percent for duodenal ulcer with anxiety had been in effect from October 3, 1952 to July 26, 1995.  Thereafter, disability ratings were assigned as follows:  postoperative residuals, duodenal ulcer disease, evaluated 30 percent disabling; and anxiety disorder with depression, evaluated 30 percent disabling, each effective July 27, 1995.

In a November 1998 rating decision, the RO captioned the Veteran's psychiatric disability, formerly designated as an anxiety disorder with depression, as PTSD. The 30 percent evaluation, in effect since July 27, 1995, was confirmed and continued.

In August 2004, the Board remanded the case to the RO for additional development and thereafter issued a decision in January 2007 which held that the Veteran did not meet the requirements for ratings in excess of 30 percent for either his postoperative ulcer residuals or his PTSD.  The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2008 memorandum decision, the Court affirmed the Board's decision to the extent it denied a rating in excess of 30 percent for postoperative residuals of duodenal ulcer; vacated the decision to the extent it denied a rating in excess of 30 percent for PTSD; and remanded the case to the Board for further proceedings consistent with the memorandum decision.  Such judgment was entered by the Court in January 2009.

In April 2010, subsequent to the Court's December 2008 memorandum decision, the Board remanded the issue of entitlement to a disability rating in excess of 30 percent for PTSD for additional development.  The file has now been returned to the Board for further consideration.

By a June 2010 rating decision, the RO denied the Veteran's claims of entitlement to a TDIU and service connection for a movement disorder, to include as secondary to service-connected PTSD.  The Veteran perfected his appeal as to such claims in November 2010 and the issues are currently before the Board.

The Veteran, in April 2011, through his attorney, submitted additional evidence directly to the Board and waived having this evidence initially considered by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, during the entire appellate period, the Veteran's service-connected psychiatric disability, currently captioned as PTSD, renders him unable to obtain or retain employment.

2.  Resolving all doubt in favor of the Veteran, during the entire appellate period, the Veteran has been unable to obtain and/or maintain substantially gainful employment due solely to his service-connected PTSD.

3.  Resoling all doubt in favor of the Veteran, his movement disorder is aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  During the entire appellate period, the criteria for a total evaluation, 100 percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996), (2010).

2.  During the entire appellate period, the criteria for the assignment of a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2010).

3.  A movement disorder is proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to each of the issues currently before the Board, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Initial Rating

Ratings for service-connected disabilities are determined by comparing a veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R.                § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).
The Veteran's psychiatric disability, currently captioned as PTSD, initially captioned as anxiety disorder with depression, was rated as 30 percent disabling by a December 1997 rating decision, effective July 27, 1995.  

The criteria for rating psychiatric disorders were revised during the appellate period, effective November 7, 1996.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010); 38 C.F.R. § 3.114 (2010).

The old criteria, in effect prior to November 7, 1996, and thus applicable in this appeal, provided that PTSD is to be rated as 30 percent disability rating when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  A 50 percent disability rating is assigned when the ability to establish or maintain effective or favorable relationships with people is considerably impaired, and the psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or a demonstrable inability to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1994).

Under the new rating criteria, which became effective on November 7, 1996, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV.

The evidence before the Board contains voluminous treatment records reflecting psychiatric and medical treatment during the entire appellate period.  It is clear to the Board that the Veteran has received significant psychiatric treatment and of record is evidence of numerous instances of mental status examinations detailing the Veteran's psychiatric symptoms.  In this particular case, however, the paramount issue is whether the Veteran's service-connected PTSD renders him unemployable, and the Board will thus focus its attention on the evidence related to such.   It is significant that, as the Veteran was not working during the appellate period, on most instances of VA examination or treatment, an opinion as to his employability was not rendered, beyond that of noting the Veteran's reported unemployment and reasons for the same.  Thus, as will be discussed below, only two opinions, those rendered by a VA physician in August 2010 and a private physician in November 2009 and again in April 2011, specifically address the issue of employability.  

While the Veteran has been unemployed during the entire appellate period, the first instance of treatment or evaluation dated during the appellate period that speaks to the Veteran's employability is dated in September 1997.  At that time, VA treatment records indicate that subsequent to psychological testing, the examiner opined that the Veteran's configural pattern and markedly elevated test profile reflected a long-standing, chronic, extreme, intractable, incapacitation, anxious state; in a passive, dependent, inordinately tense and tremulous, phobic, panicky, severely-incapacitated individual.  VA treatment records dated in February 1998 indicate that the Veteran reported that he retired early due to being unable to handle his stress and anxiety, and the examiner noted that work adjustment had always been marginal.  

On VA examination in October 1998, the examiner noted that the Veteran reported that he had been unemployed since 1987, subsequent to a deep depression, related to both his physical and mental conditions.  At that time he was assigned a GAF score of 56.  On VA examination in June 2005, the examiner noted that while the Veteran reported no psychiatric difficulties in the workplace, his test results indicated that he became very depressed at his last place of employment.  The examiner reported that the Veteran did not seem capable of independently conducting most of the activities of daily living and assigned the Veteran a GAF score of 60.

The Board notes here, as to both the August 2010 VA opinion and the November 2009 and April 2011 private opinions, discussed immeditaly below, the Veteran, due to cognitive decline, was unable to appear for an examination and both opinions are based upon claims file review.  

In November 2009, a private physician submitted a statement on the Veteran's behalf.  At that time, the physician provided an exhaustive recitation of the relevant treatment records associated with the claims file.  He opined that the Veteran was completely disabled from work, secondary to his PTSD.  The private physician reported that the Veteran had profound occupational impairment and severe interpersonal difficulties since at least 1995, specifically noting the treatment records dated from September 1997 to June 2005, discussed above, and that such makes it clear that the Veteran's PTSD alone made him unemployable.
 
A VA physician, in August 2010, opined that there was only an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning.  The physician noted that the Veteran reported that he left his last place of employment due to medical and emotional issues.  The Veteran was assigned a GAF score of 30.  The physician noted, however, that the Veteran's GAF score was primarily due to dementia.  In this regard, he reported that the cognitive impairment and behavioral disturbances made it impossible to render separate GAF scores reflecting the Veteran's service-connected PTSD and nonservice-connected dementia.  

Subsequent to the August 2010 VA opinion, the private physician offered another statement on the Veteran's behalf, dated in April 2011.  At that time, he reiterated his opinion that the Veteran has been unemployable due to PTSD during the entire appellate period and reasoned that while the Veteran himself reported that he left this last place of employment due to both physical and psychiatric issues, there is no evidence that any of the Veteran's physical conditions were severe.  The private physician, in essence, reasoned that the Veteran's PTSD pre-dated any significant medical issue, and that such PTSD was already well under way by the time he sought treatment in 1995.

In his April 2011 statement, the private physician also spoke to the Veteran's most recent GAF score of record, 30, and the VA physician's August 2010 opinion of such.  The private physician opined that the VA physician was using GAF scores incorrectly and explained the purpose of GAF scores, and reported that such scores are not associated with a specific disease process, but rather associated with a time frame.  The private physician noted the Veteran's steady decline in GAF scores over the appellate period.  The Board notes that the Veteran's GAF scores have ranged from 30-62, representing serious to mild symptomatology.

The Board notes that the Veteran's treatment record reflects his noted steady decline in cognitive impairment and behavioral disturbances subsequent to the onset of dementia.  In fact, the VA physician, at the time of his August 2010 opinion, reported that he was unable to assign separate GAF scores based upon the Veteran's PTSD and dementia.  While, as discussed above, the private physician provided evidence to the Board that the VA physician did not properly consider the purpose of GAF scores, the VA physician's opinion that he could not assign separate GAF scores indicates to the Board that one is unable to separate the symptomatology related to the Veteran's service-connected PTSD and nonservice-connected dementia and thus the signs and symptoms of each will be considered when rating the Veteran's service-connected PTSD.  Mittleider, supra.

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the VA physician, in August 2010, opined that the Veteran's PTSD caused him an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, with generally satisfactory functioning.  The private physician, in November 2009 and again in April 2011, opined that the Veteran had profound occupational impairment and severe interpersonal difficulties since at least 1995, and that such makes it clear that the Veteran's PTSD alone made him unemployable.  As each opinion rendered was based upon a review of the pertinent evidence of record and supported by rationale, the Board finds no basis upon which to reduce the probative value of any medical opinion of record.

Thus, the evidence supporting the Veteran's claim is, at the very least, as persuasive as that against the claim, and the Board concludes that the evidence is in relative equipoise.  Based on the foregoing, that there is evidence of record that the Veteran was unemployable, due to his PTSD alone, during the entire appellate period, the Board finds that the Veteran meets the criteria in place prior to November 7, 1996, requiring a demonstrable inability to obtain or retain employment for a total evaluation, 100 percent.  38 C.F.R. § 4.132, DC 9411 (1994).  

As the Board has determined that the Veteran is entitled to a total evaluation, 100 percent, for his PTSD utilizing the regulatory criteria in effect prior to November 7, 1996, consideration of the Veteran's claim under the revised criteria would not result in a more favorable determination and thus need not be considered.  

Also, as the Board has determined that the Veteran is entitled to a total evaluation, 100 percent, for his PTSD utilizing the regulatory criteria, an extraschedular rating on the basis that the available schedular evaluations are inadequate, also need not be considered.  Thun, supra.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  While the holding in Rice requires to the Board to consider entitlement to a TDIU as part and parcel of the increased rating claim, such issue is already before the Board, as it was adjudicated by the RO and perfected by the Veteran's November 2010 Substantive Appeal.  

It is significant that, by the decision herein, the Board has determined that the Veteran's PTSD warrants a total evaluation, 100 percent, during the entire appellate period.  VA's General Counsel previously concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the past, the TDIU claim would have been considered moot as of the date of the 100 percent disability rating.  

However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine a veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. §§ 3.340, 4.15.  Advancing age may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Given the foregoing, specifically, the decision herein that the Veteran is precluded from substantially gainful employment due to his PTSD alone, the Board finds that he is entitled to a TDIU.  There is no evidence that the Veteran's PTSD will not continue throughout his life, especially considering the onset of dementia, of which the signs and symptoms the Board has determined to be impossible to separate from his PTSD.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.    § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts entitlement to service connection for a movement disorder on the basis that such is caused or aggravated by the medication required to control his service-connected PTSD.  

As a preliminary matter, the Board notes that the Veteran's movement disorder has been described during the appellate period differently by different treating professionals.  The Veteran's movement disorder has been described as an extrapyramidal disorder, a choreiform movement disorder, a dyskinetic movement disorder, orobuccallingual dyskinesia, tardive dyskinesia, and Parkinson's disease.   At the time of the August 2010 VA opinion and the April 2011 private opinion, both physicians referred to the Veteran's complaint as a movement disorder when rendering their opinions.  As there has been no consensus as to the appropriate caption for the Veteran's movement disorder, the Board will continue to caption the Veteran's claim as entitlement to service connection for a movement disorder. 

As discussed above, it is clear to the Board that the Veteran has been diagnosed with a movement disorder and is service-connected for PTSD.  Thus, the remaining issue is whether the Veteran's movement disorder is secondary to, i.e., was caused or aggravated by, his service-connected PTSD.

In this regard, the Board notes here, as to both the August 2010 VA opinion and the April 2011 private opinion, the Veteran, due to cognitive decline, was unable to appear for an examination and both opinions are based upon claims file review.  

The VA physician, in August 2010, opined that the Veteran's movement disorder, which began in April 2001, is not caused by or is a result of the use of psychotropic medications nor is otherwise etiologically related to his PTSD.  The physician reasoned that prior to April 2011; the Veteran was not treated with any antipsychotic medications known to cause movement disorders.  He also reasoned that the Veteran was treated for a prolonged period of time for a nonservice- connected disability with a medication known to cause tardive dyskinesia, that several neurologists opined that such was the case, and that after treatment with such medication was discontinued, the Veteran's movement disorder decreased in severity.  He finally reasoned that there was no definite cause of the Veteran's movement disorder found by several neurologists treating the Veteran, and that the consensus was that the disorder was caused either by treatment with the medication described above or a neurodegenerative disorder.  

A private physician, in his April 2011 letter, opined that it is highly possible that the Veteran's movement disorder is an unintended consequence of PTSD.  Specifically, the private physician reported that movement disorders may have many etiologies, but there is ample evidence in the medical literature that the medications the Veteran was treated with can and do cause movement disorders of the exact type that the Veteran experienced.  The private physician noted that while the VA physician appears to have "locked into" one medication as the only possible etiology of the Veteran's movement disorder, there is just as likely a chance that the Veteran's movement disorder came from the plethora of pharmacologic agents that were used to treat his PTSD.  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

While the treatment records associated with the claims file contain comments made by the Veteran's treating neurologists as to possible etiology of his movement disorder, there are only two opinions, obtained for the specific purpose of establishing service connection in the present case and thus made after review of the complete claims file and accompanied by rationale.  In this case, the VA physician, in August 2010, opined that the Veteran's movement disorder was less likely as not related to his PTSD.  The private physician, in April 2011, opined that the Veteran's movement disorder was likely due to his PTSD.  The Board finds no basis upon which to reduce the probative value of any medical opinion of record.




















(CONTINUED ON THE NEXT PAGE)
As the evidence supporting the Veteran's claim is, at the very least, as persuasive as that against the claim, the Board concludes that the evidence is in relative equipoise. Giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that service connection for a movement disorder, secondary to service-connected PTSD, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total disability rating, 100 percent, for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted, subject to the laws and regulations governing monetary awards.

Service connection for a movement disorder, to include as secondary to service-connected PTSD, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


